UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :     19cv798 (DLC)
NUCURRENT INC.,                        :
                                       :   OPINION AND ORDER
                    Plaintiff,         :
                                       :
          -v-                          :
                                       :
SAMSUNG ELECTRONICS CO., LTD., and     :
SAMSUNG ELECTRONICS AMERICA, INC.,     :
                                       :
                    Defendants.        :
                                       :
-------------------------------------- X

APPEARANCES

For plaintiff NuCurrent Inc.:
Bradley W. Caldwell
Jason D. Cassady
John Austin Curry
Warren J. McCarty, III
R. Seth Reich Jr.
Caldwell Cassady Curry P.C.
2101 Cedar Springs Road, Suite 1000
Dallas, Texas 75201

For defendants Samsung Electronics
Co., Ltd., and Samsung Electronics
America, Inc.:
Allan M. Soobert
Jeffrey A. Pade
Anand B. Patel
Tad Richman
Paul Hastings LLP
875 15th Street N.W.
Washington, DC 20005

Mark D. Pollack
Paul Hastings LLP
71 South Wacker Drive
45th Floor
Chicago, IL 60606
DENISE COTE, District Judge:

     On April 25, 2019, plaintiff NuCurrent Inc. (“NuCurrent”)

filed a motion for a preliminary injunction ordering defendants

Samsung Electronics Co., Ltd. and Samsung Electronics America,

Inc. (together, “Samsung”) to request permission from the Patent

Trial and Appeal Board (“PTAB”) of the U.S. Patent and Trademark

Office (“PTO”) to withdraw its petitions for inter partes review

(“IPR”) and, if permission is granted, file motions to dismiss

the petitions.   NuCurrent claims that a forum selection clause

contained in a non-disclosure agreement (“NDA”) prohibits

Samsung from initiating IPR proceedings before the PTAB.    For

the following reasons, NuCurrent’s motion is denied.

                            Background

     NuCurrent specializes in wireless charging solutions and

high-efficiency antenna design.   Samsung designs and

manufactures, among other things, mobile devices with wireless

charging capability.   On January 13, 2015, NuCurrent and Samsung

executed a Mutual Confidentiality Agreement (“MCA”) in

connection with a potential business relationship involving

wireless power components and systems for Samsung mobile

devices.   The MCA was effective for twelve months, at which

point the parties entered into the NDA, effective January 15,

2016.



                                  2
     The NDA explains that NuCurrent and Samsung “desire to

disclose to one another certain Confidential Information

. . . to further a business relationship between the parties

. . . and to protect such Confidential Information from

unauthorized disclosure.”   The terms of the NDA “apply to all

Confidential Information” -- and only confidential information

-- “disclosed by one party to the other party.”   Section 5 of

the NDA states that each party’s obligations with regard to

confidential information “will not apply” to the extent the

information disclosed is “generally known or available to the

public other than by breach of this Agreement.”

     Although the NDA expresses the parties’ intent to further a

business relationship, it affirms that “nothing contained in

this Agreement will be construed as granting any right to the

receiving party, by license or otherwise, to any of the

Confidential Information disclosed.”   It further states that

“[n]othing in this Agreement, any discussions undertaken, nor

any disclosures made pursuant to this Agreement shall be deemed

a commitment . . . to engage in any business relationship,

contract or future dealing with the other party.”   The NDA

provides that it “shall continue for a term of two (2) years,”

except that “[t]he recipient’s obligations regarding

Confidential Information will survive the expiration or

termination of this Agreement for the [five-year] period set

                                 3
forth in Section 3 of this Agreement.”    The NDA expired on

January 15, 2018.

       The NDA contains a forum selection clause.   That clause

provides, in relevant part:

       This Agreement shall be construed in accordance with
       and all disputes hereunder shall be governed by the
       laws of the State of New York . . . . Any legal
       action, suit or proceeding arising out of or relating
       to this Agreement or the transactions contemplated
       hereby must be instituted exclusively in a court of
       competent jurisdiction, federal or state, located
       within the Borough of Manhattan, City of New York,
       State of New York and in no other jurisdiction.

Unlike the forum selection clause in the MCA, however, the NDA’s

forum selection clause is not specifically identified as one of

the provisions that survives expiration or termination of the

NDA.

       On February 5, 2018, NuCurrent filed claims against Samsung

for misappropriation of trade secrets and patent infringement in

the U.S. District Court for the Eastern District of Texas. 1      On

July 11, Samsung filed a motion to transfer the action to the

Southern District of New York pursuant to the forum selection

clause in the NDA.    On December 26, the District Court in Texas

granted Samsung’s motion to transfer.    Pursuant to an agreement

between the parties, NuCurrent further amended its complaint on

January 18, 2019 to include additional conduct occurring in 2016


1 On June 19, NuCurrent amended its complaint to add an
additional patent infringement claim.

                                  4
and to add a claim for breach of the NDA.    The case was

transferred to this Court on January 28, 2019.

      Following a conference with the parties on March 22, a

scheduling order was entered.    Fact discovery is scheduled to

conclude on October 11, 2019, and all expert discovery must be

completed by February 7, 2020.    Any motion to exclude pursuant

to Daubert or any motion for summary judgment is due February

28.

      On March 22, 2019, Samsung filed six IPR petitions with the

PTAB, asserting anticipation and obviousness challenges to the

validity of four of the five NuCurrent patents at issue in this

litigation.   On June 19, Samsung filed an IPR petition addressed

to the remaining NuCurrent patent, which NuCurrent first

asserted in its January 18 complaint. 2   On April 25, NuCurrent

moved for a preliminary injunction ordering Samsung to seek

leave to withdraw its IPR petitions pursuant to the forum

selection clause of the NDA.    The motion became fully submitted

on May 17.




2 There is a one-year window for filing an IPR petition following
service of a patent infringement claim. See 35 U.S.C. § 315(b).
Samsung waived service of the complaint in this action and
NuCurrent does not assert that Samsung’s IPR petition is
untimely.

                                  5
                              Discussion

     “[A] preliminary injunction is an extraordinary remedy

never awarded as of right.”    Benisek v. Lamone, 138 S. Ct. 1942,

1943 (2018) (per curiam).   A party seeking a preliminary

injunction must demonstrate:

     (1) a likelihood of success on the merits or
     sufficiently serious questions going to the merits to
     make them a fair ground for litigation and a balance
     of hardships tipping decidedly in the plaintiff’s
     favor; (2) a likelihood of irreparable injury in the
     absence of an injunction; (3) that the balance of
     hardships tips in the plaintiff’s favor; and (4) that
     the public interest would not be disserved by the
     issuance of an injunction.

Benihana, Inc. v. Benihana of Tokyo, LLC, 784 F.3d 887, 895 (2d

Cir. 2015) (citation omitted).    For the foregoing reasons,

NuCurrent has failed to show that a preliminary injunction

should be issued.

I.   Likelihood of Success on the Merits

     The merits of NuCurrent’s motion turn on whether it may

enforce the forum selection clause in the NDA to enjoin Samsung

from continuing to prosecute IPR petitions before the PTAB.

Because the NDA expired on January 15, 2018, over one year

before Samsung filed the IPR petitions, NuCurrent cannot show it

is likely to succeed on the merits of its claim. 3


3 It is unnecessary to determine whether the IPR petition could
have been filed before the expiration of the NDA. Accordingly,
nothing in this Opinion should be read as finding that it could
not.

                                  6
     Where a contract contains both a forum selection clause and

a choice-of-law provision, the overriding framework governing

the enforceability of a forum selection clause is drawn from

federal law.   Martinez v. Bloomberg, 740 F.3d 211, 217-18 (2d

Cir. 2014).    In the Second Circuit, this framework requires the

application of a four-part test.       That test asks:

     (1) whether the clause was reasonably communicated to
     the party resisting enforcement; (2) whether the
     clause is mandatory or permissive, i.e., whether the
     parties are required to bring any dispute to the
     designated forum or simply permitted to do so; and (3)
     whether the claims and parties involved in the suit
     are subject to the forum selection clause. If the
     forum clause was communicated to the resisting party,
     has mandatory force and covers the claims and parties
     involved in the dispute, it is presumptively
     enforceable. A party can overcome this presumption by
     (4) making a sufficiently strong showing that
     enforcement would be unreasonable or unjust, or that
     the clause was invalid for such reasons as fraud or
     overreaching.

Starkey v. G. Adventures, Inc., 796 F.3d 193, 196 (2d Cir. 2015)

(citation omitted).   Even where the first three factors are

satisfied, federal law provides that courts “may decline to

enforce a [forum selection] clause . . . ‘if enforcement would

contravene a strong public policy of the forum in which suit is

brought, whether declared by statute or by judicial decision.’”

Martinez, 740 F.3d at 218 (quoting M/S Bremen v. Zapata Off-

Shore Co., 407 U.S. 1, 15 (1972)).

     Although the enforceability of a forum selection clause is

governed by federal law, the interpretation of the clause --

                                   7
e.g., whether it is mandatory or permissive, or whether its

scope encompasses the claims or parties involved in a certain

suit -- is governed by the body of law selected in an otherwise

valid choice-of-law provision.   Id. at 217-18.   Because the NDA

contains a New York choice-of-law provision, the parties agree

that the interpretation of the NDA is governed by New York law.

     Under New York law, “a fundamental objective of contract

interpretation is to give effect to the expressed intention of

the parties.”   In re MPM Silicones, L.L.C., 874 F.3d 787, 795

(2d Cir. 2017).   “If a contract is clear, courts must take care

not to alter or go beyond the express terms of the agreement, or

to impose obligations on the parties that are not mandated by

the unambiguous terms of the agreement itself.”    Torres v.

Walker, 356 F.3d 238, 245 (2d Cir. 2004) (citation omitted).     In

interpreting contracts, “words should be given the meanings

ordinarily ascribed to them and absurd results should be

avoided.”   Mastrovincenzo v. City of New York, 435 F.3d 78, 104

(2d Cir. 2006) (citation omitted).    Additionally, “[a]n

interpretation of a contract that has the effect of rendering at

least one clause superfluous or meaningless is not preferred and

will be avoided if possible.”    LaSalle Bank Nat. Ass'n v. Nomura

Asset Capital Corp., 424 F.3d 195, 206 (2d Cir. 2005) (citation

omitted).



                                  8
     The NDA’s forum selection clause contains mandatory

language that was reasonably communicated to Samsung.      The

clause was drafted by Samsung and confers jurisdiction

“exclusively” in New York courts “and in no other jurisdiction.”

This is sufficient to create a mandatory forum selection clause.

See Phillips v. Audio Active Ltd., 494 F.3d 378, 386 (2d Cir.

2007) (applying New York law).

     In addition, the text of the forum selection clause

warrants a broad interpretation.       The clause provides that “any

. . . proceeding . . . relating to . . . the transactions

contemplated [by this Agreement] must be instituted exclusively

in a [New York] court.”    Under New York law, the phrase

“relating to” is broader in scope than constructions such as

“arising out of.”   See Coregis Ins. Co. v. Am. Health Found.,

241 F.3d 123, 129 (2d Cir. 2001) (citation omitted) (construing

“‘relating to’ as equivalent to the phrases ‘in connection with’

and ‘associated with’”).    Moreover, the clause applies not only

to proceedings relating to the NDA, but also to “the

transactions contemplated” thereby.

     NuCurrent has not shown, however, that the claims asserted

in the IPR petitions are subject to the forum selection clause.

The NDA expired in 2018 -- more than a year before Samsung filed

its IPR petitions with the PTAB.       Although the NDA provides that

“obligations regarding Confidential Information will survive the

                                   9
expiration or termination of this Agreement,” Samsung’s IPR

petitions do not relate to the surviving confidentiality

obligations.    The IPR petitions challenge the validity of the

NuCurrent patents based on prior art, not based on any

Confidential Information disclosed to Samsung pursuant to the

NDA.    Moreover, while the NDA was designed to allow Samsung to

evaluate NuCurrent’s technology to determine if it merited a

license, Samsung and NuCurrent never entered into a licensing

agreement.    Sections 8 and 9 of the NDA expressly state that the

NDA does not confer any rights -- including a right to a license

-- and does not reflect a commitment to engage in a business

relationship.    The plain language of the NDA, therefore, does

not support NuCurrent’s contention that the forum selection

clause bars the filing of the IPR petitions.

       NuCurrent argues that, because forum selection clauses

presumptively survive the expiration of the contract containing

them, the forum selection clause in the NDA should apply to

Samsung’s IPR petitions.    This presumption is insufficient to

overcome the expressed intent of the parties.    Here, NuCurrent

and Samsung elected not to retain in the NDA language from the

MCA that expressly provided for the survivability of the forum

selection clause.    The clause, therefore, did not survive as a

freestanding obligation.    See Quadrant Structured Prod. Co. v.

Vertin, 23 N.Y.3d 549, 560 (2014) (omission of term found in

                                 10
other agreement).    While the forum selection clause continues to

apply to disputes related to the surviving confidentiality

obligations or breaches of the NDA while the NDA was in effect,

the terms of the NDA do not permit it to apply to any and all

disputes between the parties.    Accordingly, NuCurrent has failed

to show that the NDA’s forum selection clause was breached by

Samsung when Samsung filed IPR petitions after the expiration of

the NDA.

       NuCurrent claims that Samsung should be judicially estopped

from arguing that its IPR petitions fall outside the scope of

the NDA’s forum selection clause because Samsung previously

argued in its motion to transfer that the clause applies to all

of NuCurrent’s claims, including its patent claims.    At the

motion to transfer stage, however, Samsung principally argued

that NuCurrent’s patent claims were subject to the NDA’s forum

selection clause because they alleged “willful” infringement and

thus were premised on the disclosure of Confidential Information

protected by the NDA.    Samsung did not brief -- and the District

Court did not decide -- whether the NDA’s forum selection clause

could apply to IPR proceedings unrelated to a disclosure of

Confidential Information and filed after the expiration of the

NDA.    Accordingly, Samsung’s position is “neither so clearly

inconsistent with its earlier arguments nor so unfairly

detrimental to [NuCurrent] as to warrant judicial estoppel.”

                                 11
United States v. Apple, Inc., 791 F.3d 290, 337 (2d Cir. 2015). 4


II.   Likelihood of Irreparable Injury

      NuCurrent asserts that it will suffer irreparable injury in

the absence of a preliminary injunction.   NuCurrent asserts that

it will be deprived of its right to litigate in its bargained-

for forum, that it will be forced to litigate the same issue in

multiple forums simultaneously, and that its patent rights will

be placed in “unique peril.”   NuCurrent has not shown

irreparable injury.

      As already explained, the forum selection clause does not

prohibit Samsung from filing IPR petitions and NuCurrent has no

right to litigate patent validity exclusively in a New York

court.   The America Invents Act (“AIA”) expressly contemplates

that IPR proceedings may run concurrently with patent

infringement actions in federal court.   See 35 U.S.C. § 315(b).

Although the PTAB may be less likely to affirm the validity of




4 In support of its motion, NuCurrent cites to Dodocase VR, Inc.
v. Merchsource, LLC, in which the Federal Circuit held that a
district court did not abuse its discretion in granting a
preliminary injunction on the grounds that the parties’ forum
selection clause applied to PTAB proceedings. 767 F. App’x 930,
934-35 (Fed. Cir. 2019). Dodocase is an unpublished opinion; it
is not precedential. In any event, the forum selection clause
in Dodocase was contained within a licensing agreement that
included a clause in which the licensee agreed not to challenge
the patents. Id. at 932.


                                12
NuCurrent’s patents than a district court, 5 it is the PTO that

issued NuCurrent’s patents; the PTAB is authorized by law to

review and invalidate those patents “that should not have

issued” in the first place.      See H.R. Rep. No. 112-98(I), at 39-

40 (2011).    The cancellation of an improvidently issued patent

is not the sort of injury that weighs in favor of this

injunction request.

III.    Balance of Hardships

       NuCurrent has also failed to show that the balance of

hardships tilts in its favor.      While litigating patent validity

in two forums is burdensome, there is a one-year window for

filing an IPR petition following service of a patent

infringement claim.      The issuance of a preliminary injunction

would likely bar Samsung from pursuing relief before the PTAB at

all.    See 35 U.S.C. § 315(b).

IV.    Public Interest

       NuCurrent has also failed to show that the public interest

would not be disserved by the issuance of the injunction it



5 NuCurrent notes that in PTAB proceedings the petitioner has the
burden of proving patent invalidity by a “preponderance of the
evidence” as opposed to the “clear and convincing evidence”
standard in federal court. See 35 U.S.C. § 316(e); see also
Return Mail, Inc. v. U.S. Postal Serv., 139 S. Ct. 1853, 1860,
1866 (2019); Cuozzo Speech Tech., LLC v. Lee, 136 S. Ct. 2131,
2143-44 (2016). It also notes that the PTAB does not accord to
patents the presumption of validity which accompanies a district
court’s review. See 35 U.S.C. § 282.

                                   13
seeks.   There is a “strong federal policy favoring the full and

free use of ideas in the public domain.”    Lear, Inc. v. Adkins,

395 U.S. 653, 674 (1969).    As the Second Circuit has explained,

Lear is notable “for establishing a ‘balancing test’ for

weighing the ‘public interest in discovering invalid patents’

against other competing interests.”    Rates Tech. Inc. v.

Speakeasy, Inc., 685 F.3d 163, 168 (2d Cir. 2012) (citation

omitted).    “Lear makes clear that courts should weigh the

federal policy embodied in the law of intellectual property

against even explicit contractual provisions and render

unenforceable those provisions that would undermine the public

interest.”    Idaho Potato Comm’n v. M & M Produce Farms & Sales,

335 F.3d 130, 137 (2d Cir. 2003).

     Congress enacted the AIA in response to a “growing sense

that questionable patents are too easily obtained and too

difficult to challenge.”    H.R. Rep. No. 112-98(I), at 39 (2011);

see also Return Mail, Inc. v. U.S. Postal Serv., 139 S. Ct.

1853, 1870 (2019) (Breyer, J., dissenting).    As described in the

House Committee Report on the legislation, a key purpose of the

AIA -- and the IPR process it established -- was to “provid[e] a

more efficient system for challenging patents that should not

have issued.”    H.R. Rep. No. 112-98(I), at 39-40 (2011). 6


6 Prior to the enactment of the AIA, it was the view of the PTO
that “a contractual provision preventing a party from seeking

                                 14
     Against this backdrop, NuCurrent cannot show that the

issuance of a preliminary injunction would not disserve the

public interest.   Samsung may litigate the validity of

NuCurrent’s patents as a defense to NuCurrent’s patent

infringement claims in federal court.    But a preliminary

injunction would eliminate Samsung’s ability to litigate the

validity of those same patents before the PTAB, which offers

unique procedural benefits to patent litigants.

                            Conclusion

     NuCurrent’s April 25, 2019 motion for a preliminary

injunction is denied.



Dated:    New York, New York
          July 2, 2019

                          __________________________________
                                     DENISE COTE
                             United States District Judge




reexamination would be void as being contrary to public policy.”
Inter Partes Reexamination Proceeding, Decision on Petition to
Vacate Order Granting Reexamination, Control No. 95/000,123, at
11 (Office of Patent Legal Admin. June 7, 2006).

                                15
